UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended September 30, 2011 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:000-54550 SCRIPSAMERICA, INC. (Exact name of registrant as specified in its charter) DELAWARE 26-2598594 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 77 McCullough Drive, Suite 7, New Castle, Delaware 19720 (Address of principal executive offices) 800-957-7622 (Registrant’s telephone number) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[_]No[X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[_]No[_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [_] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[_]No[X] As of November 17, 2011, the registrant had 52,012,680 shares of common stock, $.001 par value, issued and outstanding and 2,990,252 shares of Series A Preferred Stock issued and outstanding. SCRIPSAMERICA, INC. QUARTERLY REPORT ON FORM 10-Q QUARTER ENDED SEPTEMBER 30, 2011 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1- Financial Statements (unaudited) Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 1 Statements of Operations (Unaudited) for the three months and nine months ended September 30, 2011 and 2010 2 Statements of Changes in Stockholders’ Equity for the nine months ended September 30, 2011 3 Statements of Cash Flows (Unaudited) for the nine months ended September 30, 2011 and 2010 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4 - Controls and Procedures 21 PART II.OTHER INFORMATION Item 1 - Legal Proceedings 21 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3 - Defaults Upon Senior Securities 22 Item 4 - Removed and Reserved 22 Item 5 - Other Information 22 Item 6 - Exhibits 22 SIGNATURES 23 CERTIFICATIONS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SCRIPSAMERICA, INC.
